Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over USP 10876333 to Zhang et al (hereinafter Zhang) in view of USP 11289081 to Asada et al (hereinafter Asada).
Zhang discloses (Claim 10). A hinge assembly for hinging a door 2 to a cabinet 1 of a refrigerator, comprising (such as shown in Figs. 14-16): an exposed door frame 20 extending at least partially about a top panel and opposing side panels of said door; a mounting block 21 configured to be coupled to the top panel of said door, wherein the mounting block 21 is positioned in a cutout of the exposed door frame 20 that is disposed between the opposing side panels; a hinge bracket 11; and a hinge pin disposed between the mounting block and the hinge bracket and engaged thereto such that the entirety of the hinge pin is external to said door.  
The differences being that Zhang fails to clearly disclose the limitations in (i) Claim 10 of a hinge support bracket extending across a width of said cabinet and coupled thereto; the hinge bracket 11 configured to be coupled to the hinge support bracket; and (ii) Claim 11.
Asada discloses a hinge assembly for hinging a door 61 to a cabinet of a refrigerator 13, comprising (such as shown in Figs. 4-5): a hinge support bracket 71 extending across a width of the cabinet and coupled thereto; a hinge bracket configured to be coupled to the hinge support bracket 71 (col. 6, lines 43-47: a hinge provided inside the cover member 71); wherein the hinge support bracket 71 includes a flange extending away from said cabinet 13 (such as shown in Fig. 5).
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Asada, to modify Zhang to include the limitations in (i) Claim 10 of a hinge support bracket extending across a width of said cabinet and coupled thereto; the hinge bracket 11 configured to be coupled to the hinge support bracket; and (ii) Claim 11 of wherein the hinge support bracket includes a flange extending away from said cabinet in order to increase the overall versatility of the hinge assembly.  
Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 10 above, and further in view of USP 4864691 to Gidseg et al (hereinafter Gidseg).
Zhang discloses all the elements as discussed above including the limitations in Claim 13 of a portion of the hinge bracket that is vertically offset from another portion of the hinge bracket that is configured to be coupled to said cabinet. The differences being that Zhang fails to clearly disclose the rest of the limitations recited in the above listed claims. 
However, Gidseg discloses a refrigerator comprising: a cabinet including a top panel; a door 12 including a top panel; at least one hinge assembly configured to hinge the door to the cabinet and comprising: a mounting block 18 coupled to the door 12; a hinge bracket 22 coupled to the cabinet; and a hinge pin 50 disposed between the mounting block and the hinge bracket; wherein the hinge pin comprises a lower peg, an upper peg, and a shoulder dividing 52 the lower and upper pegs, wherein the lower peg is received in an opening in the mounting block and the upper peg is received in an opening in a portion of the hinge bracket, and wherein a bushing 34 is disposed between the shoulder and the portion of the hinge bracket.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Gidseg, to modify Zhang to include the limitations of wherein the hinge pin comprises a lower peg, an upper peg, and a shoulder dividing the lower and upper pegs; wherein the lower peg is configured to be received in an opening in the mounting block and the upper peg is configured to be received in an opening in the portion of the hinge bracket that is vertically offset from another portion of the hinge bracket; a bushing configured to be disposed between the shoulder of the hinge pin and the portion of the hinge bracket that is vertically offset in order to facilitate pivotal movement of the hinge assembly.
Allowable Subject Matter
Claims 1-9, and 15-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 9383135 to Park et al shows structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
October 20, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637